Title: To George Washington from Robert Adam, 17 May 1774
From: Adam, Robert
To: Washington, George



Sir
Alexandria May 17th 1774

Our Rum Petition and also one for the Inspection of herrings was forwarded to you yesterday by Post and hope it will be in time. along with each there is a little Memorandum for your peruseall, As the greatest difficulty seems to Arise in raiseing a Sum equivolent to that now raised on Rum imported I am in great hopes that will in some measure be Obviated when the Mode now proposed is duely Concidered I think it must at least Raise a Sum equall to any that has been Yearly Colected for Some time past, and as the present fund is rather declineing than encressing, it might be some encouragement for Adopting the other, which would in all probability yearly incresse, Add to this the many Advantages would Arise to the Community from the natureall incress we might reasonably expect in the West India Trade, gives some hopes your Honourable House will judge it reasonable and make tryal of it, if only for a short time, when the Advantages of it may more Clearly appear, I wish heartly it may Succeed.
The other Petition for herrings we have just hinted what we thought most essentiall, and as both Collo. West & you are well acquanted in that Branch we hope you will add any thing you think may be wanting to it and we hope if the Law is passed it will be the Means of fixing the Credit of our Fishing in Potowmack River—You have also another petition which I have but lately heard of, that is praying an Adition to our town. The extraordinary price that Lotts have lately sold for here does very Suficiently show the real necessity there is for an Adition there has been within this month a Number of very respectable people tradesmen & others come here to settle, and for want of Houses to Sett down in and the prosspect of getting any part of a Lott on reasonable terms, have been Oblidged to return from

whence they came, You Are very Senceable that the Success and raise of this place must be a very great Advantage to the Countrey around it in generall and as a Friend to both I hope you will use all your Influence to Obtain it. it is imagined by some, that it will meet with some Oposition from some of Mr John Alexanders Friends on Account of his present Melancoly Situation and his not joining in the Petition, should that be the case, and they should not incline to Include his Land in the Addition we would rather than Fail in it have an equal Number of Lotts Added to the uper part of the Town on Mr Baldwin Dades Land who has Signed & Consented to its being ⟨mutilated⟩ as Also Mr Carlyle & Mr Charles Alexanders, No Advantages is intended to be taken of Mr. J. Alexander, indeed the Addition will rather be against the present holders of Lotts in Alexandria as it must lessen Conciderably their Value for a While, but concidered as a real Benifit its generally agreed to—And hope & wish for your Friendly Assistance.
Mr Lund Washington comunicated to me part of your letter regarding the Damage done the Wheat, There will undoutedly be a very great & generall Loss but I have great reason to belive that it will not be so bad as is generaly represented[.] in Loudon there will be Im told about half Crops or rather better this I have from Isrel Thompson & others. I do not think it will any ways Efect our present Markets for Flower And I think you had better sell your Flower as opertunitys offer at a reasonable price, but you will by this time from Information be better able to judge[.] when you can Spare a leasure Moment I should be much Oblidged to you for a Line what Success you think our petition will meet with. I am Most Resspectfully Sir Your Most Humb: Servt

Robert Adam

